 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1213 
In the House of Representatives, U. S.,

May 4, 2010
 
RESOLUTION 
Recognizing the need to improve the participation and performance of America’s students in Science, Technology, Engineering, and Mathematics (STEM) fields, supporting the ideals of National Lab Day, and for other purposes. 
 
 
Whereas in 2005 the National Academy of Sciences published a report entitled Rising Above the Gathering Storm, which estimated that in the United States innovations generated by the Science, Technology, Engineering, and Mathematics (STEM) fields account for nearly half of the growth in gross domestic product; 
Whereas in 2006 only 4.5 percent of college graduates in the United States received a diploma in engineering, compared with 25.4 percent in South Korea, 33.3 percent in China, and 39.1 percent in Singapore; 
Whereas increasing the number of students pursuing careers in STEM fields is vital to the global competitiveness of the United States; 
Whereas many STEM occupations do not have representation of women and underrepresented minorities proportional to these groups in the population or their enrollment in higher education; 
Whereas strengthening partnerships between the Federal and State governments, the private sector, nonprofit organizations, professional societies, and the education community will improve STEM education in our Nation’s schools; 
Whereas the Bureau of Labor Statistics reports that science and engineering occupations are projected to grow by 21.4 percent from 2004 to 2014, compared to a projected growth of 13 percent in all occupations during the same time period; 
Whereas an understanding of science and mathematics is necessary not only for those who will enter STEM fields as majors but for all citizens to understand scientific and technical issues that affect their lives; 
Whereas scientific and technical skills are a requirement for an increasingly wide range of occupations and hands-on inquiry-based learning in the STEM fields is an essential element of a well-rounded education;  
Whereas the President has launched an Educate to Innovate campaign which aims to increase STEM literacy so that all students can learn deeply and think critically in STEM, to move American students from the middle of the pack to the top in the next decade, and to expand STEM education and career opportunities for underrepresented groups, including women and girls; 
Whereas National Lab Day is a nationwide initiative to foster community-based collaborations between educators and STEM professionals and other volunteers across the country to support high-quality, hands-on, discovery-based laboratory experiences for students; 
Whereas more than 200 business, science and technology, and education organizations have declared their support for National Lab Day; and 
Whereas schools and educators across the country will celebrate the first National Lab Day during the first week of May at a time of their own choosing: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the ideals of National Lab Day; 
(2)calls upon the Office of Science and Technology Policy and the National Science Foundation to continue fostering partnerships such as those involved in National Lab Day; and 
(3)encourages scientists, volunteers, and educators to participate in National Lab Day. 
 
Lorraine C. Miller,Clerk.
